Gilbert, J.
1. “A contract between husband and wife, made with the intention of promoting a dissolution of the marriage relation, is contrary to public policy and void.” Sumner v. Sumner, 121 Ga. 1 (3) (48 S. E. 727); Birch v. Anthony, 109 Ga. 349 (34 S. E. 561, 77 Am. St. R. 379); Watson v. Burnley, 150 Ga. 460, 463 (104 S. E. 220), and authorities cited. Compare Melton v. Hubbard, 135 Ga. 128 (68 S. E. 1101).
2. Under the undisputed facts in the case the court did not err in holding the contract void because it was made with the intention of promoting a dissolution of the marriage relation existing between the parties. Moreover, the wife was entitled to temporary alimony for the purpose of enabling her to contest the disputed issue between the parties as to the validity of the contract. Waycaster v. Waycaster, 150 Ga. 75 (102 S. E. 353); Lee v. Lee, 154 Ga. 820 (115 S. E. 493). The judgment awarding temporary alimony was not erroneous.

Judgment affirmed.


All the Justices concur.

Jolm P. Boss, for plaintiff. Miller & Garrett, for defendant.